DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 in the reply filed on 5/20/22 is acknowledged.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II (cl. 11-19) and III (cl. 20), there being no allowable generic or linking claim. 
The traversal is on the ground(s) that claims 1, 11, and 20 have common distinctive features and there would not be a serious burden to search if restriction is not required.  This is not found persuasive because groups I and III are drawn to distinct and non-overlapping alloys (which can be made by a materially different process than the process of group II, see restriction requirement). It is maintained that the subject matter of claims 1, 11, and 20 are distinct and divergent, and there is a serious burden on the examiner if restriction is not required, as a search for the non-elected groups would require using search terms and searching in subclasses/subgroups not relevant to a search for the elected group (see restriction requirement for details).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “about” in claim 1, lines 2-4 (as well as subsequent claims 2-10) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification at [0038] describes said term “about”, as referring to either: “the term “about” as used herein is known by those skilled in the art. Alternatively, the term “about” includes ±0.05% by weight”. It is unclear the boundary intended by said term (i.e. does “about 0.03 wt% Nb” (cl. 1) include 0wt% Nb (which is within 0.05)? Does “about 0.10% Mg” (cl. 9) include 0.05% Mg? What is the boundary of “about” as known by those skilled in the art (as referred to in the instant specification)? Appropriate explanation is required. Claims dependent on the above rejected claim are likewise rejected under this statute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US 2020/0190634).
Ji (at abstract, [0014]) teaches an Al-Si casting alloy comprising (in wt%):

Cl. 1
Dependent cl.
Ji et al.
Nb
0.03-0.5

0.001-1.0
V
0.03-0.5

0.001-1.0
Ti
0.03-0.5

0.1-0.2
B

>0-0.50 (cl. 4)
0.004-0.1
Si

4.00-10.00 (cl. 7)
8.5-12.5
Cu

0.01-3.00 (cl. 8)
-0.15
Mg

0.10-1.00 (cl. 9)
0.45-1.0
Sr

0.01-0.03 (cl. 10)
0.01-0.02










which broadly overlaps the claimed ranges of Nb, V, Ti, B, Si, Cu, Mg, and Sr of instant claims 1, 4, 7-10. More particularly concerning Nb, V, and Ti- Ji teaches said elements are added as grain refining additions singly or in combination with one another 0.001-1.0% in order to provide the predictable effect of producing fine grains (see Ji at [0014]). Because Ji teaches broadly overlapping ranges of Nb, B, and Ti, it is held that Ji has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 2, 3, 5, and 6, which mention the ratios of                 
                    
                        
                            N
                            b
                            +
                            V
                        
                        
                            T
                            i
                        
                    
                    =
                    1
                     
                    t
                    o
                     
                    5
                
            ,                 
                    
                        
                            N
                            b
                            +
                            V
                        
                        
                            T
                            i
                        
                    
                    =
                    2
                     
                    t
                    o
                     
                    3
                
            ,                 
                    
                        
                            N
                            b
                            +
                            V
                            +
                            T
                            i
                        
                        
                            B
                        
                    
                    =
                    1
                     
                    t
                    o
                     
                    15
                
            ,                 
                    
                        
                            N
                            b
                            +
                            V
                            +
                            T
                            i
                        
                        
                            B
                        
                    
                    =
                    5
                     
                    t
                    o
                     
                    10
                
            , Ji teaches ranges of Nb, V, Ti, and B that broadly meet the instant ratios (i.e. for Nb=0.1%, V=0.1%, Ti=0.2% which are within the ranges of Ji,                    
                     
                    
                        
                            N
                            b
                            +
                            V
                        
                        
                            T
                            i
                        
                    
                    =
                    
                        
                            0.1
                            +
                            0.1
                        
                        
                            0.2
                        
                    
                    =
                    1
                
            ).
Because Ji teaches overlapping alloying ranges (and because it would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility of producing fine grains), it is held that Ji has created a prima facie case of obviousness of the presently claimed invention. With respect to the broad overlap in alloying ranges or related ratios taught by the prior art, the claims do not define a material having clearly shown specific unexpected results with respect to the prior art of record, or criticality of the instant claimed ranges versus those of the prior art (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/15/2022